Judgment, Supreme Court, New York County (John Cataldo, *489J.), rendered May 6, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
After conducting a hearing, the court properly denied defendant’s CPL 330.30 (2) motion to set aside the verdict on the ground of juror misconduct. Under all the circumstances of the case, the weather information that a juror improperly collected from the Internet was immaterial, and did not create a substantial risk of prejudice (see People v Maragh, 94 NY2d 569, 574 [2000]). Likewise, the court properly exercised its discretion in denying defendant’s request that additional jurors be brought back to court for testimony at the hearing. Concur—Nardelli, J.P., Gonzalez, Sweeny, McGuire and Kavanagh, JJ.